DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 7, with respect to the rejection(s) of claim(s) 2-3 and 5-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1-2 and 4 and 5 and 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029), as evidenced by Forte (EP 3 022 436 B1).
Regarding claim 1, Klimstra discloses a method for detecting the breakdown voltage between the electrodes (2,3) of a spark plug (1) connected to an ignition coil for a cylinder ignition system in an internal combustion engine, said coil comprising a primary winding and a secondary winding (Col. 6, lines 24-30), wherein: 
the primary winding is connected to a voltage generator (5) and is provided with a switch that can be switched between an open condition and a closed condition to initiate a breakdown and spark at the spark plug (Col. 6, lines 23-26); 
	the secondary winding is connected to a spark plug (Col. 6, lines 24-30); 
	said method comprising the steps of:  
	detecting a voltage of the primary winding and generating a first signal representative of said voltage (Col. 6, lines 41-45);
	integrating said first signal to generate an integrated signal increasing over time (Col. 6, lines 45-53);
	determining a breakdown voltage value according to a value of the integrated signal at the time of said breakdown (Col. 6, lines 35-40) (Col. 8, lines 9-15). 
	Klimstra does not explicitly disclose detecting the voltage of the primary winding following a detecting a switching of said switch provided for a primary winding. 
	Forte teaches that switching a switch (124), such as the IGBT-type transistor shown in Figure 1, provided for a primary winding (121.1) from a closed condition to an open condition allows the transfer of energy from the primary winding to the secondary winding causing a spark across a connected spark plug [0003]. Thus, detection of the breakdown voltage, which occurs when a spark is generated across the spark plug disclosed by Klimstra, inherently occurs after the switch is opened. 
	Klimstra does not disclose detecting a value of the voltage on the primary winding during a time interval following said switching of the switch, generating a first signal representative of a development of the value of said voltage during said time interval or integrating the first signal during said time interval. 
	Lill discloses a method for detecting a breakdown voltage comprising detecting a value of the voltage on the primary winding during a time interval following said switching of a switch (Col. 2, lines 28-42), generating a first signal representative of a development of the value of said voltage during said time interval and integrating the first signal during said time interval to generate an integrated signal increasing over time during said time interval (Col. 2, lines 28-42 and lines 51-57), determining a breakdown voltage value according to a value of the integrated signal at the time of said breakdown (as shown in Figures 2-3, the integrated signal is used to determine the breakdown voltage value at the firing time).
	Lill teaches that integrating the first signal based on the value of the voltage on the primary winding provides separate utility in diagnosing ignition malfunctions such as misfire (Col. 1, lines 12-27). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steps for determining the breakdown voltage disclosed by Klimstra to include generating the breakdown voltage based on the integrated signal because the integrated signal provides additional information that can be used to diagnose a misfire.
	Regarding claim 2, Klimstra further discloses wherein the step of determining a breakdown voltage value includes: 
	identifying an instant representative of the breakdown at the ends of said spark plug (Col. 8, lines 9-15);
	determining a breakdown value of the integrated signal corresponding to the value of the integrated signal at the instant representative of the breakdown (Col. 8, lines 16-45). 
	Regarding claim 4, Klimstra further discloses wherein said the detecting the voltage on the primary winding provides for a differential reading of the voltage on the primary winding (Col. 6, lines 41-45).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029).
Regarding claim 5, Klimstra discloses a device for detecting a breakdown voltage between electrodes (2,3) of a spark plug (1) connected to an ignition coil for a cylinder ignition system in an internal combustion engine, said coil comprising a primary winding and a secondary winding (Col. 6, lines 24-30), wherein: 
	the primary winding is connected to a voltage generator (5) and is provided with a switch that can be switched between an open condition and a closed condition to initiate a breakdown and spark at the spark plug (Col. 6, lines 23-26);
	the secondary winding is connected to the spark plug (Col. 6, lines 24-30);
	said device comprising: 
	a primary voltage detection module (8) configured to detect a voltage on the primary winding and generate a first signal representative of said voltage (Col. 6, lines 41-45);
	an identification module (9) configured to detect an occurrence of the breakdown at said spark plug and to generate a breakdown signal representative of said breakdown;
	a processing module operatively connected with said detection module and said identification module and configured to: 
	receive said first signal (Col. 6, lines 45-53);
receive said breakdown signal (Col. 6, lines 45-53);
integrate over time said first signal to generate an integrated signal increasing over time (Col. 6, lines 45-53);
determine the breakdown value of said integrated signal upon receipt of said signal representative of the breakdown (Col. 6, lines 35-40) (Col. 8, lines 9-15);
determine a breakdown voltage value as a function of the rupture value of the integrated signal (Col. 6, lines 35-40) (Col. 8, lines 9-15). 
Klimstra does not disclose the processing module configured to receive an opening signal representative of the switching of the switch from said closed to said open condition, detecting a value of the voltage on the primary winding during a time interval following said switching of the switch, generating a first signal representative of a development of the value of said voltage during said time interval or integrating the first signal during said time interval. 
Lill discloses a method for detecting a breakdown voltage comprising detecting a value of the voltage on the primary winding during a time interval following said switching of a switch (Col. 2, lines 28-42), generating a first signal representative of a development of the value of said voltage during said time interval and integrating the first signal during said time interval to generate an integrated signal increasing over time during said time interval (Col. 2, lines 28-42 and lines 51-57), determining a breakdown voltage value according to a value of the integrated signal at the time of said breakdown (as shown in Figures 2-3, the integrated signal is used to determine the breakdown voltage value at the firing time), wherein a processing module is configured to receive an opening signal representative of the switching of a switch from the closed position to an open condition (Col. 2, lines 15-21).
Lill teaches that integrating the first signal based on the value of the voltage on the primary winding provides separate utility in diagnosing ignition malfunctions such as misfire (Col. 1, lines 12-27). Lill suggests that function of the switch allows a high voltage to develop in the secondary winding that may be applied to the spark plug (Col. 2, lines 15-21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steps for determining the breakdown voltage disclosed by Klimstra to include generating the breakdown voltage based on the integrated signal because the integrated signal provides additional information that can be used to diagnose a misfire.
	Regarding claim 10, Klimstra further discloses wherein the detection module is configured to perform a differential reading of the voltage on the primary winding (Col. 6, lines 41-45). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029) in view of Uchise (JP WO2016/063430 A1), as evidenced by Forte (EP 3 022 436 B1).
Regarding claim 3, Klimstra discloses the method of claim 2 as discussed above but does not disclose the identification step of the instant representative of the breakdown comprising steps of: detecting a current on the secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value. 
Uchise discloses a method that identifies a step of an instant representative of breakdown comprising steps of: detecting a current on a secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value [page 6, lines 181-190]. 
Uchise teaches that identifying the instant of breakdown between the electrodes of the spark plug can be used to determine if the spark plug discharged or misfired, for example when the spark plug is installed on an engine that uses a fuel with poor ignitability [page 1, lines 14-17] [page 3, lines 103-105]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identification step disclosed by Uchise with the method disclosed by Klimstra to determine whether or not breakdown occurs because misfires can be identified using the current in the secondary winding. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029) in view of Entenmann (US Patent Number 5,046,470).
	Regarding claim 6, Klimstra discloses the device comprising a detection module as discussed above but does not disclose the detection module comprises a conditioning device including at least one low-pass filter to attenuate unwanted disturbances and/or oscillations. 
	Entenmann discloses a conditioning device (13, 18) including at least one low-pass filter (17) to attenuate unwanted disturbances and/or oscillations. 
	Entenmann teaches suggests that the signal conditioning used by the device can be used to determine if the discharge voltage exists and, on that basis, to change the operation of injection. If the discharge voltage is absent no fuel is injected (Col. 2, lines 28-40). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the conditioning means disclosed by Entenmann with the device disclosed by Klimstra so that injection operation can be modified in the case of a misfire. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029) in view of Uchise (JP WO2016/063430 A1).
Regarding claim 7, Klimstra discloses the device of claim 5 as discussed above but does not disclose the identification module comprising: at least one current detection member on the secondary winding and generating a second signal representative of a current flowing in the secondary winding, at least one comparison unit comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value. 
Uchise discloses a method that identifies a step of an instant representative of breakdown comprising steps of: detecting a current on a secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value [page 6, lines 181-190]. 
Uchise teaches that identifying the instant of breakdown between the electrodes of the spark plug can be used to determine if the spark plug discharged or misfired, for example when the spark plug is installed on an engine that uses a fuel with poor ignitability [page 1, lines 14-17] [page 3, lines 103-105]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identification and comparison members disclosed by Uchise with the method disclosed by Klimstra to determine whether or not breakdown occurs because misfires can be identified using the current in the secondary winding. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029) in view of Uchise (JP WO2016/063430 A1) and further in view of Kameda (US Patent Application Publication 2002/0043255).
Regarding claim 8, Klimstra, as modified by Uchise, discloses the device of claim 7 as discussed above but does not disclose the at least one current detection member of the current on the secondary winding includes or is operatively connected to a high pass filter. 
Kameda discloses a detection member of the current on the secondary winding includes or is operatively connected to a high pass filter and teaches that this component makes it possible to detect the voltage waveforms of the spark plug during discharging [0052]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the high pass filter disclosed by Kameda with the secondary winding disclosed by Klimstra to make it possible to detect the voltage waveforms of the spark plug during discharging.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Lill (US Patent Number 4,886,029) and further in view of Forte (EP 3 022 436 B1).
	Regarding claim 9, Klimstra discloses the device of claim 5 as discussed above comprising the switch, but does not disclose wherein said switch is an isolated gate bipolar transistor, said detection module being configured to detect the voltage at a collector of said switch. 
	Forte discloses a switch (124) as an IGBT-type transistor shown in Figure 1, provided for a primary winding (121.1) and a detection module configured to detect a voltage at a collector of said switch [0037]. Forte teaches that this switch allows the transfer of energy from the primary winding to the secondary winding causing a spark across a connected spark plug [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the switch and detection module disclosed by Klimstra for the switch and detection module disclosed by Forte because each pair of switch and detection modules predictably generate a spark when the switch is opened and allow detection of the primary winding of an ignition coil. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747